967 So. 2d 1002 (2007)
Mark SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1168.
District Court of Appeal of Florida, Fifth District.
October 26, 2007.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
No Appearance for Appellee.
LAWSON, J.
In this appeal conducted pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), we affirm appellant's convictions and sentences. However, we remand with directions that the trial court enter a written order finding defendant competent to proceed, nunc pro tunc to the date that the trial court made its oral finding of competency. See Molina v. State, 946 So. 2d 1103, 1105 n. 1 (Fla. 5th DCA 2006).
AFFIRMED AND REMANDED WITH DIRECTIONS.
GRIFFIN and THOMPSON, JJ., concur.